﻿103.	On behalf of our delegation I should like to congratulate you, Sir, upon your election to the high post of President of the thirty-third session of the General Assembly and to wish you success in that responsible task.
104.	The delegation of the Ukrainian SSR wishes to welcome the delegation of the State of Solomon Islands on the occasion of its admission to membership in the United Nations. We sincerely wish the people of that State prosperity and good fortune.
105.	The actual situation in the world and the evaluation of it made by many delegations during this session give occasion to conclude that, despite the intrigues of the opponents of peace and co-operation among nations, the struggle for stable detente, peace and disarmament has demonstrated that it has enormous vitality and enjoys the wide support of peoples. The example of Europe, where the situation is developing under the favourable impact of the Final Act of the Helsinki Conference, shows how detente is becoming something quite specific and tangible, that becomes particularly apparent in the relations of the Soviet Union with France, the Federal Republic of Germany, Italy, Sweden, Austria, Finland and other countries, in an over-all development of the links of socialist countries with countries of Western Europe.
106.	Being closely united by mutual objectives and unbreakable friendship, and acting as one, the States of the socialist community are doing everything possible further to widen and deepen detente, to curb the arms race and to strengthen peace and international security. Peoples are becoming ever more convinced that peace and socialism are inseparable.
107.	However, at this time we should like to draw attention to what is complicating the international situation. Facts reveal that at the present time we are witnessing an activation of the imperialist and other reactionary forces which are trying to block the dynamic development of detente and its extension to the entire world. Recent developments show that the world is undergoing dangerous changes which are impeding the future development of positive trends. What is really the matter?
108.	In our opinion, the activation of the opponents of detente and of imperialists and reactionaries can be explained, first and foremost by the fact that positive processes in international relations have threatened the interests of those who capitalize on the arms race, on the preservation of colonial bonds, on inequality and exploitation, and also on the needs arising from the waging of the "cold war".
109.	To block the further development of detente, to prevent the merging of political and military detente and to halt social progress—that is the goal set for themselves by the enemies of -the peoples, from the imperialists and extreme reactionaries to the Chinese leaders who work hand in hand with them. -
110.	A real affront was dealt to the peoples by the militarist decisions of the Council of the North Atlantic Treaty Organization, which approved a long-term programme for stepping up the arms race of the North Atlantic bloc at the time when the tenth special session of the General Assembly was being held. In the United States, a huge military budget has been approved for the fiscal year
. 1979, with tremendous appropriations earmarked for the development and production of new types and systems of weapons of mass destruction, such as the neutron bomb and the cruise missile. One hears again bellicose speeches which are reminiscent of the days of the "cold war" and which are designed, according to the United States press, to demonstrate "military muscle". In order to camouflage their militarist course, they present the Soviet Union as a "danger to peace" and slander its policy of solidarity with peoples fighting against colonialism in all its forms and manifestations. That absurdity reaches its peak with allegations that new types of weapons and bellicose speeches are, as it were, necessary only as a "trump card in the game" with the Soviet side or as a "confirmation of the strength and courage" of various leaders in the administration. There is too much at stake; the world is oversaturated with armaments; one should not play with fire and risk peace for the sake of one or another temporary consideration.
111.	The aggressive forces of the West are joined by the Peking leaders in openly boasting of their course towards the militarization of their country and in predicting the inevitability of new war and a thermonuclear clash. By provoking conflicts and zealously opposing detente, the statesmen in Peking are, however, increasingly unmasking themselves. Their attempts to fall into step with the non-aligned countries will hardly mislead anyone. It was quite recently in this very hall, at the tenth special session of the United Nations General Assembly, which was devoted to disarmament, that Peking's representatives spoke against the aspirations of the non-aligned countries towards the consolidation of detente and the halting of the arms race, only to find themselves covered with shame. Now they are, in fact, opposed to the non-nuclear States being given special guarantees by the nuclear Powers. We are confident that that position will not find support either at this session or at any subsequent one.
112.	Rejecting the dangerous course of rivalry in the field of armaments, the Soviet Union and other socialist countries, have put forward a realistic and wide-ranging programme of measures to curb the arms race. This programme covers both nuclear and conventional weapons.
113.	The halting of the arms race and disarmament are the cardinal problems of contemporary international relations. They are the cardinal problems because, to borrow Leonid Brezhnev's graphic phrase, "the soil for peaceful cooperation between States has obviously been seriously disturbed by the continuing arms race".
114.	In recent years some important steps towards curbing the arms race have been taken. Certain progress has already been achieved in the negotiations between the Soviet Union, the United States and the United Kingdom on the general and complete prohibition of all nuclear test explosions in all spheres. The Soviet-American negotiations on the prohibition of chemical weapons have continued to harmonize positions. However, no agreement on these issues has been reached as yet and we urge the speeding-up of the work on them.
115.	There is a reasonably clear understanding in the world that to stop the nuclear-arms race and in particular to prevent the increase in the number of its participants means coming to grips with nuclear disarmament. A substantial contribution to the solution of this problem could be made by the conclusion of an agreement which would enable non-nuclear-weapon States to strengthen their security.
116.	The Soviet Union has submitted for the consideration of the current session of the United Nations General Assembly, as an important and urgent matter,, a proposal for the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States [A/33f241]. This proposal was convincingly explained here a few days ago [8th meeting] by Mr. A. A. Gromyko, member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and Minister for Foreign Affairs of the USSR. The delegation of the Ukrainian SSR fully supports this proposal and the draft convention submitted by the Soviet Union.
117.	This proposal takes into account the wishes of non-nuclear States concerning their security guarantees, a subject they have spoken of repeatedly in the United Nations. At the same time the proposal takes into account the relevant appeal by the special session of the United Nations General Assembly devoted to disarmament.
118.	The Soviet Union has recently stated that it will never use nuclear weapons again v. States which renounce the production and acquisition of nuclear weapons and do not have them in their territories. At the same time the Soviet Union has called upon other nuclear Powers to follow its example and assume similar obligations. The United States and the United Kingdom are known also to have made statements in this respect, but their reservations lessened the importance of those statements. It is obvious that the most effective solution of this problem would be a universal commitment on the subject embodied in the form of a multilateral agreement. Such is the purpose of the draft international convention submitted by the Soviet Union.
119.	This convention would undoubtedly strengthen the rules governing the non-proliferation of nuclear weapons. It is no secret that many feel anxiety over the possibility of nuclear weapons falling into the hands of such States as South Africa and Israel. Their policies of nuclear armament would be extremely dangerous for peace, particularly in Africa and in the Middle East.
120.	The problem of non-proliferation of nuclear weapons is closely related to the problem of the non-deployment of nuclear weapons in the territories of States where there are no such weapons at the present time. What is meant here is that those States should pledge themselves to prevent nuclear devices from being introduced into their territories, and nuclear States, in turn, should pledge themselves not to deploy nuclear weapons in countries where there are no such weapons at present. A pledge given-to this effect by nuclear and non-nuclear Powers would help prevent a possible destabilization of the present strategic situation and would constitute a step towards the complete withdrawal of these weapons from the territories of other countries. We support the idea of such obligations being undertaken by the States concerned.
121.	The Soviet Union proposed at the special session of the United Nations General Assembly devoted to disarmament the discontinuance of the production of nuclear weapons and the gradual reduction of their stockpiles with a view to their subsequent total elimination. The Final Document of the session pointed out that negotiations on this subject should be started as a matter of the highest priority.
122.	Our delegation, too, supports the idea of starting such negotiations as soon as possible.
123.	We understand that many important problems will have to be negotiated in the course of those talks, such as how to stop the manufacture of nuclear arms, how to begin gradually reducing accumulated stockpiles; what should be the stages and phases of this process; to what extent some nuclear Powers would participate in each stage of this process, bearing in mind the differences in their nuclear war potential; how to preserve intact the present balance of nuclear power while continually reducing its levels. The very fact that these problems were raised in the document submitted by the Soviet Union  for consideration at the special session of the United Nations General Assembly devoted to disarmament testifies to a profoundly businesslike approach on the part of the USSR to the forthcoming talks and indicates that various opinions on this question, particularly those voiced at the United Nations General Assembly sessions, have been taken into account. Thus the purpose is clear and the ways to achieve it are well denned. We call upon delegations to the current session to do all they can to ensure that the talks start immediately.
124.	Our delegation is in favour of commencing concrete preparatory work for the World Disarmament Conference. Such an authoritative international forum as the World Disarmament Conference could take practical decisions which would be binding on all States.
125.	We will continue to state that the development and implementation of measures of nuclear disarmament should naturally be inseparably connected with the consolidation of international legal guarantees for the security of States, such as a world treaty on the non-use of force in international relations. In this connexion we note with satisfaction that the United Nations Special Committee on Enhancing the Effectiveness of the Principle of Non-Use of Force in International Relations, which is considering this draft treaty, has started its work. In our opinion this draft deserves universal support.
126.	Our delegation regards as very important the proposal of the Polish People's Republic that the General Assembly adopt a declaration on preparation of societies for life in peace [A[C.l/33/2]. The delegation of the Ukrainian SSR favours its adoption.
127.	The agenda of the session, as usual, includes many items related to the complete elimination of the colonial system and the establishment of such relations in the world as would make it impossible for imperialist Powers to exploit newly independent States. Of late, Africa has become the focus of world politics. The end of colonial and racist domination in the south of that continent is near. The United Nations, and in particular its Special Committee against Apartheid of which the Ukrainian SSR is a member, plays its proper role in this matter.
128.	It is more than two years now since imperialism began the offensive against the forces of national and social liberation in Africa. That offensive is conducted under the false slogan of "restoring stability", which the peoples of that continent allegedly need. From the imperialists' point of view "stability" means, first of all, the possibility of exploiting Africa unhindered and confidence as to the security and safety of the economic positions of imperialist Powers and monopolies in African countries for centuries to come. Similarly, everything that poses a threat to the preservation and consolidation of the neo-colonialist positions of the West is called "destabilization" of Africa or a violation of the "code of detente" interpreted in a very peculiar way. Meanwhile, the West is busy making up so-called plans for a settlement in Zimbabwe that would keep, in a slightly renovated form, the same old racist regime. Moreover, imperialists are frustrating the implementation of the decisions taken at the special session of the United Nations General Assembly on Namibia. We are confident that the peoples of Africa will not allow their destiny to be decided by those who some 15 to 20 years ago exercised complete colonial domination on their continent.
129.	The policy pursued by the socialist countries with respect to Africa is clear and consistent. As usual, they are on the side of the forces which defend the cause of national independence, social progress and democracy. At the same time, they seek no advantages for themselves, nor hunt for concessions, nor strive for political domination, nor seek any military bases. The Ukrainian SSR, in particular, takes an active part in the development of relations between the USSR and young, independent States that are designed to strengthen their political and economic independence, to help combat the vestiges of colonial oppression, apartheid and racism. The delegation of the Ukrainian SSR will also be guided by this position of principle in the discussion of appropriate items on the session's agenda.
130.	The settlement of the Middle East crisis takes a place of prominence in United Nations activities. The Middle East crisis continues unabated, and the coals of the hotbed of war smoulder, threatening to burst into flame. Behind-the- scenes manoeuvres and separate deals, which are now under way, cannot untie the knot of differences in the Middle East. In fact, these behind-the-scenes separate deals are really aimed at splitting the Arabs and pitting them one against the other, imposing upon the Arab countries conditions profitable to Israel and consolidating the existing situation, under which Israel is reaping the fruits of its aggression without let or hindrance. These deals push aside the Palestine Liberation Organization from any part in solving the crisis, although it is the legitimate representative of the Arab people of Palestine and is at the head of their just struggle for freedom and national independence.
131.	The conflict can be eliminated only on the basis of complete withdrawal of Israeli troops from all Arab territories occupied in 1967; the implementation of the inalienable rights of the Arab people of Palestine, including the creation of their own independent State; and international guarantees for the security of all States of this region.
132.	Not far from the Middle East lies Cyprus. The situation on the island remains tense. The Ukrainian SSR advocates, as before, the solution of the Cyprus problem on the basis of the independence, sovereignty and territorial integrity of the Republic of Cyprus, as well as the convening of a representative international conference on Cyprus under the auspices of the United Nations.
133.	Of late, greater understanding has been developing in Asia to the effect that peace and security on that continent also should be strengthened by joint action by all Asian States. To achieve this, it is necessary, above all, to put an end to the attempts at hegemonic pressure on socialist Viet Nam and at violations of its sovereignty. We declare from this rostrum the complete solidarity of the Ukrainian people, together with the entire Soviet people, with heroic Viet Nam.
134.	It is nigh time to fulfil the resolution adopted at the thirtieth session of the General Assembly on the Korean question [resolution 3390 A (XXX)] that is aimed ct a peaceful reunification of Korea without foreign interference and at the withdrawal of foreign troops from South Korea.
135.	Among the distracting manoeuvres of imperialism designed to prevent the adoption of concrete decisions on acute contemporary issues there is also the prominent hypocritical campaign waged by it in defence of human rights. Attempts are made to interfere in the internal affairs of other peoples, including the Ukrainian people, and to distort the real nature of socialist democracy. The echoes of that campaign are also heard in the United Nations, where the Western Powers engineered the notorious proposal to establish a post of United Nations High Commissioner for Human Rights. In the recent past, that campaign developed the very peculiar and frequent practice of defending persons who, being recruited by foreign intelligence agencies, are engaged in subversive activities against the socialist system. But there is no State in the world that would not punish crimes and would not protect its security from the plotting of agents of foreign intelligence services. The socialist countries are no exception to this general rule.
136.	We stand for the co-operation of States in promoting and encouraging human rights. The capitalist countries— where unemployment is on the rise and where the right to work, to housing, to rest and to health services is not ensured—violate blatantly and on a large scale the rights of many millions of working peoples. Despite the fact that these countries practise discrimination against national minorities, that immigrants from developing countries are subjected there to ruthless exploitation and that thousands of political prisoners languish in gaols, responsible representatives of these countries set records of hypocrisy in speaking out in defence of human rights.
137.	There is no moral right to speak of human rights for those who maintain close ties with South African racists oppressing 20 million Africans, those who supply modern weapons to the Israeli aggressors, who have deprived, the Arab people of Palestine of their ancestral lands, or those who have brought to power the Pinochet Fascist clique in Chile, The Ukrainian SSR, a member of the Special Committee against Apartheid and of the Committee on the Exercise of the Inalienable Rights of the Palestinian People, will, as before, make its contribution to the struggle for ensuring human rights, which are trampled underfoot in the countries where capitalism rules supreme. To those who are eager to interfere in our domestic affairs, to "critics" of social democracy, we should like to reply with the following words of V. V. Shcherbitsky, First Secretary of the Central Committee of the Ukrainian Communist Party, delivered from the rostrum of the Supreme Soviet of the Ukrainian SSR on the occasion of the adoption of the Republic's new Constitution. Our democracy, he said,
"... reflects and defends the interests of the working class, of all working people of socialist society. The people of the Ukraine has always stood and stands in support of such a democracy."
138.	The agenda of this session also contains another group of major problems of world significance whose solutions are being impatiently awaited by a large part of humanity. These are the problems of overcoming the backwardness of developing countries and of restructuring international economic relations on a just and democratic basis.
139.	The matter is that the present character of international economic relations, which has developed under a completely different correlation of world forces and which satisfies only the selfish interests of imperialist monopolies, has run counter to the vital interests of the overwhelming majority of countries and to the development of the international situation in general. This discrepancy became especially evident as the process of detente produced the prerequisites needed for solving pressing economic problems in the interests of all the nations of the world.
140.	As for the substantive contribution to the solution of the problems of development, the direct way to increase it is indicated in the Soviet proposal on the reduction of military budgets.  We hope that proposal will win universal support and will be implemented.
141.	We emphatically stress that the main factor for the achievement of real progress by developing countries lies in their uncompromising struggle against the policy of diktat and neo-colonialism in international economic relations and the implementation of sweeping social and economic reforms in those countries. In this struggle, the developing countries can fully count on the solidarity of the peoples of the socialist countries, their allies in the struggle against the common enemy—imperialism, colonialism and neo-colonialism.
142.	At present the world situation has become more complex. The burning problems of today are awaiting resolution. The course towards detente pursued by the Soviet Union, other socialist countries and peace-loving forces in the world has created possibilities for stopping the arms race, eliminating hotbeds of conflict and developing co-operation between States., The duty of the United Nations is to use these opportunities and to remove the road-blocks put up by those who are afraid of the prospects of peace and international security. What is necessary today is to turn from words to deeds. This concerns above all the problem of stopping the arms race and of disarmament. We are quite sure that, if we do not take resolute steps against the arms race in the very near future, we shall have to pay dearly. The thirty-third session of the United Nations
General Assembly should make its contribution to ensuring the change to concrete activities and actions, practical solutions and understandings.
143.	Along with other delegations, the delegation of the Ukrainian Soviet Socialist Republic is ready for such a change and is ready to support it. Let deeds speak louder than words; let the cause of peace all over the world really grow in strength.







